Title: To James Madison from Roger Gerard van Polanen, 9 July 1802 (Abstract)
From: Polanen, Roger Gerard van
To: Madison, James


9 July 1802, Philadelphia. States that “a Severe fit of illness” prevented him from answering JM’s 29 June letter before this. Will attempt to “hasten the transmission” of the report in the case of the ship Mary from the governor of Curaçao to the Batavian government; will also inform the Batavian minister of foreign relations of JM’s request.
 

   
   RC (DNA: RG 59, NFL, Netherlands, vol. 1). 1 p.; docketed by Brent as received 11 July.


